Case 18-17527-elf          Doc 16     Filed 01/10/19 Entered 01/10/19 14:49:42            Desc Main
                                      Document      Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:
GEORGE GETSOS,
                                  Debtor                      CHAPTER 13

FULTON BANK, N.A.,                                            BK. CASE NO. 18-17527
                                  Creditor
            v.

GEORGE GETSOS AND
WILLIAM C. MILLER, TRUSTEE
                      Respondents


                  OBJECTION OF FULTON BANK, N.A. TO CONFIRMATION OF
                              DEBTOR’S CHAPTER 13 PLAN

            Movant, Fulton Bank, N.A. (“Fulton”), by its attorneys, Barley Snyder, hereby objects to

confirmation of Debtor’s Chapter 13 Plan proposed by the Debtor, and in support thereof, avers

as follows.

            1.     The Debtor filed a voluntary petition under Chapter 13 of the United States

Bankruptcy Code on November 13, 2018 to Docket #18-17527, and was granted an Order for

relief thereon.

            2.     Fulton is the holder of a secured claim (the “Claim”) by virtue of a Credit

Agreement and Disclosure (Optionline-Primary Residence) dated January 31, 2011 in the

maximum principal amount of One Hundred Thousand and 00/100 Dollars ($100,000.00).

            3.     The Claim is secured by a second mortgage lien dated January 31, 2011

(“Mortgage”) on the Debtor and Panagiota Giannoudaki Getsos’ (“Non-Filing Co-Debtor”)

principal residence, which is located at 1341 Wooded Knolls, West Chester, Chester County,

Pennsylvania (the “Premises”).

            4.     The Movant filed a Proof of Claim with pre-petition arrears in the amount of



6688651.1
Case 18-17527-elf          Doc 16    Filed 01/10/19 Entered 01/10/19 14:49:42            Desc Main
                                     Document      Page 2 of 2


$10,801.04, and a total indebtedness in the amount of $108,414.93. Further, the Proof of Claim

listed the post-petition monthly mortgage payment in the amount of $453.11. A copy of the filed

Proof of Claim is attached hereto, made part hereof and marked as Exhibit “A”.

            5.     The Debtor filed a Chapter 13 Plan on November 13, 2018. A copy of the

Chapter 13 Plan is attached hereto, made part hereof, and marked as Exhibit “B”.

            6.     The Debtor’s Plan does not provide for treatment of Movant’s Claim on its

second mortgage. See Exhibit B.

            7.    The Debtor has no monthly income and is relying solely upon the income of the

Non-Filing Co-Debtor to fund the Debtor’s Chapter 13 Plan.

            8.    The Non-Filing Co-Debtor’s income is insufficient to pay the monthly expenses

according to the Debtor’s Schedules I and J, which shows a shortfall of $3,015.00 per month.

            9.    Debtor’s Plan is infeasible in its current form and upon information and belief, the

Debtor is unable to propose a confirmable Chapter 13 Plan due to his current debt load, available

income and existing expenses.

            10.   For the above-stated reasons, the Movant objects to confirmation of the Plan and

requests that confirmation be denied.

            WHEREFORE, Objector, Fulton Bank, N.A. respectfully requests that this Honorable

Court deny confirmation of the Debtor’s Chapter 13 Plan.

                                                Respectfully submitted,

Date: January 10, 2019                          BARLEY SNYDER

                                                /s/ Joseph P. Schalk
                                                Joseph P. Schalk, Esquire
                                                Pa. Bar Id. No. 91656
                                                126 East King Street
                                                Lancaster, PA 17602
                                                Phone (717) 299-5102



6688651.1
